Exhibit 10.4

 

Freddie Mac Loan Number:
                                                             

 

Property Name:

 

GUARANTY

 

MULTISTATE

 

(Revised 5-20-2015)

 

THIS GUARANTY (“Guaranty”) is entered into to be effective as of
                    , 20  , by                                (“Guarantor”,
collectively if more than one), for the benefit of
                                                         (“Lender”).

 

RECITALS

 

A.                                    Pursuant to the terms of a Multifamily
Loan and Security Agreement dated the same date as this Guaranty (as amended,
modified or supplemented from time to time, the “Loan Agreement”),
                       (“Borrower”) has requested that Lender make a loan to
Borrower in the amount of $                 (“Loan”). The Loan will be evidenced
by a Multifamily Note from Borrower to Lender dated effective as of the
effective date of this Guaranty (as amended, modified or supplemented from time
to time, the “Note”). The Note will be secured by a Multifamily Mortgage, Deed
of Trust, or Deed to Secure Debt dated effective as of the effective date of the
Note (as amended, modified or supplemented from time to time, the “Security
Instrument”), encumbering the Mortgaged Property described in the Loan
Agreement.

 

B.                                    As a condition to making the Loan to
Borrower, Lender requires that Guarantor execute this Guaranty.

 

C.                                    Guarantor has a direct or indirect
ownership or other financial interest in Borrower and/or will otherwise derive a
material benefit from the making of the Loan.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

 

1.                                      Defined Terms. The terms “Indebtedness”,
“Loan Documents”, and “Property Jurisdiction”, and other capitalized terms used
but not defined in this Guaranty, will have the meanings assigned to them in the
Loan Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Scope of Guaranty.

 

(a)                                 Guarantor hereby absolutely, unconditionally
and irrevocably guarantees to Lender each of the following:

 

(i)                                     Guarantor guarantees the full and prompt
payment when due, whether at the Maturity Date or earlier, by reason of
acceleration or otherwise, and at all times thereafter, of each of the
following:

 

[CHOOSE ONE SECTION A:]

 

[USE THE FOLLOWING IF THE PROPERTY IS LOCATED IN ANY STATE OTHER THAN WASHINGTON
STATE]

 

(A)                               Guarantor guarantees a portion of the
Indebtedness equal to     % of the original principal balance of the Note (“Base
Guaranty”).

 

[OR, USE THE FOLLOWING IF THE PROPERTY IS LOCATED IN WASHINGTON STATE]

 

(A)                               Guarantor guarantees a portion of the
Indebtedness (including interest at the Note rate) equal to    % of the original
principal balance of the Note (“Base Guaranty”). (Washington State loans only)

 

(B)                               In addition to the Base Guaranty, Guarantor
guarantees all other amounts for which Borrower is personally liable under
Sections 9(c), 9(d) and 9(f) of the Note (provided, however, that Guarantor will
have no liability for failure of Borrower or SPE Equity Owner to comply with
(I) Section 6.13(a)(xviii) of the Loan Agreement, and (II) the requirement in
Section 6.13(a)(x)(B) of the Loan Agreement as to payment of trade payables
within 60 days of the date incurred).  To the extent that any amounts for which
Borrower is personally liable under Section 9(c)(iv) of the Note become due
after Lender or a receiver appointed by Lender actually begins to collect Rents
under Section 3(b)(iii) of the Security Instrument, the Guarantor shall not be
liable for such amounts.

 

(C)                               Guarantor guarantees all costs and expenses,
including reasonable Attorneys’ Fees and Costs incurred by Lender in enforcing
its rights under this Guaranty.

 

(ii)                                  Guarantor guarantees the full and prompt
payment and performance of, and compliance with, all of Borrower’s obligations
under Sections 6.12, 10.02(b) and 10.02(d) of the Loan Agreement when due and
the accuracy of Borrower’s representations and warranties under Section 5.05 of
the Loan Agreement.

 

2

--------------------------------------------------------------------------------


 

(iii)                               Guarantor guarantees the full and prompt
payment and performance of, and compliance with, Borrower’s obligations under
Section 6.09(e)(v) of the Loan Agreement to the extent Property Improvement
Alterations have commenced and remain uncompleted.

 

(iv)                              Reserved.

 

(v)                                 Reserved.

 

(b)                                 If the Base Guaranty stated in
Section 2(a)(i)(A) is 100% of the original principal balance of the Note, then
the following will be applicable:

 

(i)                                     The Base Guaranty will mean and include,
and Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender, the full and complete prompt payment of the entire Indebtedness, the
performance of and/or compliance with all of Borrower’s obligations under the
Loan Documents when due, and the accuracy of Borrower’s representations and
warranties contained in the Loan Documents.

 

(ii)                                  For so long as the Base Guaranty remains
in effect (there being no limit to the duration of the Base Guaranty unless
otherwise expressly provided in this Guaranty), the obligations guaranteed
pursuant to Sections 2(a)(i)(B) and 2(a)(i)(C) will be part of, and not in
addition to or in limitation of, the Base Guaranty.

 

(c)                                  If the Base Guaranty stated in
Section 2(a)(i)(A) is less than 100% of the original principal balance of the
Note, then Section 2(b) will be completely inapplicable.

 

(d)                                 If Guarantor is not liable for the entire
Indebtedness, then all payments made by Borrower with respect to the
Indebtedness and all amounts received by Lender from the enforcement of its
rights under the Loan Agreement and the other Loan Documents (except this
Guaranty) will be applied first to the portion of the Indebtedness for which
neither Borrower nor Guarantor has personal liability.

 

3.                                      Additional Guaranty Relating to
Bankruptcy.

 

(a)                                 Notwithstanding any limitation on liability
provided for elsewhere in this Guaranty, Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender the full and prompt payment
when due, whether at the Maturity Date or earlier, by reason of acceleration or
otherwise, and at all times thereafter, the entire Indebtedness, in the event
that:

 

(i)                                     Borrower or any SPE Equity Owner
voluntarily files for bankruptcy protection under the Bankruptcy Code.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Borrower or any SPE Equity Owner
voluntarily becomes subject to any reorganization, receivership, insolvency
proceeding, or other similar proceeding pursuant to any other federal or state
law affecting debtor and creditor rights.

 

(iii)                               The Mortgaged Property or any part of the
Mortgaged Property becomes an asset in a voluntary bankruptcy or becomes subject
to any voluntary reorganization, receivership, insolvency proceeding, or other
similar voluntary proceeding pursuant to any other federal or state law
affecting debtor and creditor rights.

 

(iv)                              An order of relief is entered against Borrower
or any SPE Equity Owner pursuant to the Bankruptcy Code or other federal or
state law affecting debtor and creditor rights in any involuntary bankruptcy
proceeding initiated or joined in by a Related Party.

 

(v)                                 An involuntary bankruptcy or other
involuntary insolvency proceeding is commenced against Borrower or any SPE
Equity Owner (by a party other than Lender) but only if Borrower or such SPE
Equity Owner has failed to use commercially reasonable efforts to dismiss such
proceeding or has consented to such proceeding. “Commercially reasonable
efforts” will not require any direct or indirect interest holders in Borrower or
any SPE Equity Owner to contribute or cause the contribution of additional
capital to Borrower or any SPE Equity Owner.

 

(b)                                 For purposes of Section 3(a) the term
“Related Party” will include all of the following:

 

(i)                                     Borrower, any Guarantor or any SPE
Equity Owner.

 

(ii)                                  Any Person that holds, directly or
indirectly, any ownership interest (including any shareholder, member or
partner) in Borrower, any Guarantor or any SPE Equity Owner or any Person that
has a right to manage Borrower, any Guarantor or any SPE Equity Owner.

 

(iii)                               Any Person in which Borrower, any Guarantor
or any SPE Equity Owner has any ownership interest (direct or indirect) or right
to manage.

 

(iv)                              Any Person in which any partner, shareholder
or member of Borrower, any Guarantor or any SPE Equity Owner has an ownership
interest or right to manage.

 

(v)                                 Any Person in which any Person holding an
interest in Borrower, any Guarantor or any SPE Equity Owner also has any
ownership interest.

 

4

--------------------------------------------------------------------------------


 

(vi)                              Any creditor (as defined in the Bankruptcy
Code) of Borrower that is related by blood, marriage or adoption to Borrower,
any Guarantor or any SPE Equity Owner.

 

(vii)                           Any creditor (as defined in the Bankruptcy Code)
of Borrower that is related to any partner, shareholder or member of, or any
other Person holding an interest in, Borrower, any Guarantor or any SPE Equity
Owner.

 

(c)                                  If Borrower, any Guarantor, any SPE Equity
Owner or any Related Party has solicited creditors to initiate or participate in
any proceeding referred to in Section 3(a), regardless of whether any of the
creditors solicited actually initiates or participates in the proceeding, then
such proceeding will be considered as having been initiated by a Related Party.

 

4.                                      Guarantor’s Obligations Survive
Foreclosure. The obligations of Guarantor under this Guaranty will survive any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, and any release of record of the Security Instrument, and, in
addition, the obligations of Guarantor relating to Borrower’s representations
and warranties under Section 5.05 of the Loan Agreement, and Borrower’s
obligations under Sections 6.12 and 10.02(b) of the Loan Agreement will survive
any repayment or discharge of the Indebtedness. Notwithstanding the foregoing,
if Lender has never been a mortgagee-in-possession of or held title to the
Mortgaged Property, Guarantor will have no obligation under this Guaranty
relating to Borrower’s representations and warranties under Section 5.05 of the
Loan Agreement or Borrower’s obligations relating to environmental matters under
Sections 6.12 and 10.02(b) of the Loan Agreement after the date of the release
of record of the lien of the Security Instrument as a result of the payment in
full of the Indebtedness on the Maturity Date or by voluntary prepayment in
full.  Notwithstanding anything to the contrary herein contained, Borrower shall
not be liable to Lender under this Section 4 for environmental liabilities
arising after the date Lender takes title by foreclosure or deed in lieu of
foreclosure arising as a result of Lender’s gross negligence or willful
misconduct.

 

5.                                      Guaranty of Payment and Performance.
Guarantor’s obligations under this Guaranty constitute an unconditional guaranty
of payment and performance and not merely a guaranty of collection.

 

[CHOOSE ONE SECTION 6:]

 

[USE THE FOLLOWING IF THE PROPERTY IS LOCATED IN ANY STATE OTHER THAN
CALIFORNIA]

 

6.                                      No Demand by Lender Necessary; Waivers
by Guarantor — All States Except California. The obligations of Guarantor under
this Guaranty must be performed without demand by Lender and will be
unconditional regardless of the genuineness, validity, regularity or
enforceability of the Note, the Loan Agreement, or any other Loan Document, and
without regard to any other circumstance which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a

 

5

--------------------------------------------------------------------------------


 

mortgagor. Guarantor hereby waives, to the fullest extent permitted by
applicable law, all of the following:

 

(a)                                 The benefit of all principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
of this Guaranty and agrees that Guarantor’s obligations will not be affected by
any circumstances, whether or not referred to in this Guaranty, which might
otherwise constitute a legal or equitable discharge of a surety, a guarantor, a
borrower or a mortgagor.

 

(b)                                 The benefits of any right of discharge under
any and all statutes or other laws relating to a guarantor, a surety, a borrower
or a mortgagor, and any other rights of a surety, a guarantor, a borrower or a
mortgagor under such statutes or laws.

 

(c)                                  Diligence in collecting the Indebtedness,
presentment, demand for payment, protest, all notices with respect to the Note
and this Guaranty which may be required by statute, rule of law or otherwise to
preserve Lender’s rights against Guarantor under this Guaranty, including notice
of acceptance, notice of any amendment of the Loan Documents, notice of the
occurrence of any default or Event of Default, notice of intent to accelerate,
notice of acceleration, notice of dishonor, notice of foreclosure, notice of
protest, and notice of the incurring by Borrower of any obligation or
indebtedness.

 

(d)                                 All rights to cause a marshalling of the
Borrower’s assets or to require Lender to do any of the following:

 

(i)                                     Proceed against Borrower or any other
guarantor of Borrower’s payment or performance under the Loan Documents (an
“Other Guarantor”).

 

(ii)                                  Proceed against any general partner of
Borrower or any Other Guarantor if Borrower or any Other Guarantor is a
partnership.

 

(iii)                               Proceed against or exhaust any collateral
held by Lender to secure the repayment of the Indebtedness.

 

(iv)                              Pursue any other remedy it may now or
hereafter have against Borrower, or, if Borrower is a partnership, any general
partner of Borrower.

 

(e)                                  Any right to object to the timing, manner
or conduct of Lender’s enforcement of its rights under any of the Loan
Documents.

 

(f)                                   Any right to revoke this Guaranty as to
any future advances by Lender under the terms of the Loan Agreement to protect
Lender’s interest in the Mortgaged Property.

 

[USE THE FOLLOWING IF THE PROPERTY IS LOCATED IN CALIFORNIA]

 

6

--------------------------------------------------------------------------------


 

6.                                      No Demand by Lender Necessary; Waivers
by Guarantor — California only. The obligations of Guarantor under this Guaranty
must be performed without demand by Lender and will be unconditional regardless
of the genuineness, validity, regularity or enforceability of the Note, the Loan
Agreement, the Security Instrument, or any other Loan Document, and without
regard to any other circumstance which might otherwise constitute a legal or
equitable discharge of a surety, a guarantor, a borrower or a mortgagor.
Guarantor hereby waives, to the fullest extent permitted by applicable law, all
of the following, and agrees that such waiver has the following consequences:

 

(a)                                 Benefits and defenses under California Civil
Code Section 2810; Guarantor agrees that by doing so Guarantor will be liable
even if Borrower had no liability at the time of execution of the Note, the Loan
Agreement or any other Loan Document, or thereafter ceases to be liable.

 

(b)                                 Benefits and defenses under California Civil
Code Section 2809; Guarantor agrees that by doing so Guarantor’s liability may
be larger in amount and more burdensome than that of Borrower.

 

(c)                                  The benefit of all principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
of this Guaranty; Guarantor agrees that Guarantor’s obligations will not be
affected by any circumstances, whether or not referred to in this Guaranty,
which might otherwise constitute a legal or equitable discharge of a surety, a
guarantor, a borrower or a mortgagor.

 

(d)                                 The benefits of any right of discharge under
any and all statutes or other laws relating to a guarantor, a surety, a borrower
or a mortgagor, and any other rights of a surety, a guarantor, a borrower or a
mortgagor under such statutes or laws.

 

(e)                                  Diligence in collecting the Indebtedness,
presentment, demand for payment, protest, all notices with respect to the Note
and this Guaranty which may be required by statute, rule of law or otherwise to
preserve Lender’s rights against Guarantor under this Guaranty, including notice
of acceptance, notice of any amendment of the Loan Documents, notice of the
occurrence of any default or Event of Default, notice of intent to accelerate,
notice of acceleration, notice of dishonor, notice of foreclosure, notice of
protest, and notice of the incurring by Borrower of any obligation or
indebtedness.

 

(f)                                   All rights to cause a marshalling of the
Borrower’s assets or to require Lender to do any of the following:

 

(i)                                     Proceed against Borrower or any other
Guarantor of Borrower’s payment or performance with respect to the Indebtedness
(“Other Guarantor”).

 

(ii)                                  Proceed against any general partner of
Borrower or any Other Guarantor, if Borrower or any Other Guarantor is a
partnership.

 

7

--------------------------------------------------------------------------------


 

(iii)                               Proceed against or exhaust any collateral
held by Lender to secure the repayment of the Indebtedness.

 

(iv)                              Pursue any other remedy it may now or
hereafter have against Borrower, or, if Borrower is a partnership, any general
partner of Borrower, including any and all benefits under California Civil Code
Sections 2845, 2849 and 2850.

 

(g)                                  Any right to revoke this Guaranty as to any
future advances by Lender under the terms of the Loan Agreement to protect
Lender’s interest in the Mortgaged Property.

 

7.                                      Modification of Loan Documents. At any
time or from time to time and any number of times, without notice to Guarantor
and without affecting the liability of Guarantor, all of the following will
apply:

 

(a)                                 Lender may extend the time for payment of
the principal of or interest on the Indebtedness or renew the Indebtedness in
whole or in part.

 

(b)                                 Lender may extend the time for Borrower’s
performance of or compliance with any covenant or agreement contained in the
Note, the Loan Agreement or any other Loan Document, whether presently existing
or entered into after the date of this Guaranty, or waive such performance or
compliance.

 

(c)                                  Lender may accelerate the Maturity Date of
the Indebtedness as provided in the Note, the Loan Agreement, or any other Loan
Document.

 

(d)                                 Lender and Borrower may modify or amend the
Note, the Loan Agreement, or any other Loan Document in any respect, including
an increase in the principal amount.

 

(e)                                  Lender may modify, exchange, surrender or
otherwise deal with any security for the Indebtedness or accept additional
security that is pledged or mortgaged for the Indebtedness.

 

8.                                      Joint and Several Liability. The
obligations of Guarantor (and each party named as a Guarantor in this Guaranty)
and any Other Guarantor will be joint and several. Lender, in its sole and
absolute discretion, may take any of the following actions:

 

(a)                                 Lender may bring suit against Guarantor, or
any one or more of the parties named as a Guarantor in this Guaranty, and any
Other Guarantor, jointly and severally, or against any one or more of them.

 

(b)                                 Lender may compromise or settle with
Guarantor, any one or more of the parties named as a Guarantor in this Guaranty,
or any Other Guarantor, for such consideration as Lender may deem proper.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Lender may release one or more of the
parties named as a Guarantor in this Guaranty, or any Other Guarantor, from
liability.

 

(d)                                 Lender may otherwise deal with Guarantor and
any Other Guarantor, or any one or more of them, in any manner.

 

No action of Lender described in this Section 8 will affect or impair the rights
of Lender to collect from any one or more of the parties named as a Guarantor
under this Guaranty any amount guaranteed by Guarantor under this Guaranty.

 

9.                                      Limited Release of Guarantor Upon
Transfer of Mortgaged Property. If Guarantor requests a release of its liability
under this Guaranty in connection with a Transfer which Lender has approved
pursuant to Section 7.05(a) of the Loan Agreement, and Borrower has provided a
replacement Guarantor acceptable to Lender, then one of the following will
apply:

 

(a)                                 If Borrower delivers to Lender a Clean Site
Assessment, then Lender will release Guarantor from all of Guarantor’s
obligations except Guarantor’s obligation to guaranty Borrower’s liability under
Section 6.12 (Environmental Hazards) or Section 10.02(b) (Environmental
Indemnification) of the Loan Agreement with respect to any loss, liability,
damage, claim, cost or expense which directly or indirectly arises from or
relates to any Prohibited Activities or Conditions existing prior to the date of
the Transfer.

 

(b)                                 If Borrower does not deliver a Clean Site
Assessment as described in Section 7.05(b)(i) of the Loan Agreement, then Lender
will release Guarantor from all of Guarantor’s obligations except for
Guarantor’s obligation to guaranty Borrower’s liability under Section 6.12
(Environmental Hazards) or Section 10.02(b) (Environmental Indemnification) of
the Loan Agreement.

 

10.                               Subordination of Borrower’s Indebtedness to
Guarantor. Any indebtedness of Borrower held by Guarantor now or in the future
is and will be subordinated to the Indebtedness and Guarantor will collect,
enforce and receive any such indebtedness of Borrower as trustee for Lender, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty.

 

11.                               Waiver of Subrogation. Guarantor will have no
right of, and hereby waives any claim for, subrogation or reimbursement against
Borrower or any general partner of Borrower by reason of any payment by
Guarantor under this Guaranty, whether such right or claim arises at law or in
equity or under any contract or statute, until the Indebtedness has been paid in
full and there has expired the maximum possible period thereafter during which
any payment made by Borrower to Lender with respect to the Indebtedness could be
deemed a preference under the United States Bankruptcy Code.

 

9

--------------------------------------------------------------------------------


 

12.                               Preference. If any payment by Borrower is held
to constitute a preference under any applicable bankruptcy, insolvency, or
similar laws, or if for any other reason Lender is required to refund any sums
to Borrower, such refund will not constitute a release of any liability of
Guarantor under this Guaranty. It is the intention of Lender and Guarantor that
Guarantor’s obligations under this Guaranty will not be discharged except by
Guarantor’s performance of such obligations and then only to the extent of such
performance.

 

13.                               Financial Information and Litigation.
Guarantor, from time to time upon written request by Lender, will deliver to
Lender (a) such financial statements as Lender may reasonably require and
(b) written updates on the status of all litigation proceedings that were
disclosed or should have been disclosed by Guarantor to Lender as of the date of
this Guaranty. If an Event of Default has occurred and is continuing, Guarantor
will deliver to Lender upon written request copies of its state and federal tax
returns.

 

14.                               Assignment. Lender may assign its rights under
this Guaranty in whole or in part and upon any such assignment, all the terms
and provisions of this Guaranty will inure to the benefit of such assignee to
the extent so assigned. The terms used to designate any of the parties in this
Guaranty will be deemed to include the heirs, legal representatives, successors
and assigns of such parties, and the term “Lender” will also include any lawful
owner, holder or pledgee of the Note.

 

15.                               Complete and Final Agreement. This Guaranty
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements. There are no unwritten oral agreements between the parties. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Guaranty and the other Loan
Documents. Guarantor acknowledges that Guarantor has received a copy of the Note
and all other Loan Documents. Neither this Guaranty nor any of its provisions
may be waived, modified, amended, discharged, or terminated except by a writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge, or termination is sought, and then only to the extent set
forth in that writing.

 

16.                               Governing Law. This Guaranty will be governed
by and enforced in accordance with the laws of the Property Jurisdiction,
without giving effect to the choice of law principles of the Property
Jurisdiction that would require the application of the laws of a jurisdiction
other than the Property Jurisdiction.

 

17.                               Jurisdiction; Venue. Guarantor agrees that any
controversy arising under or in relation to this Guaranty may be litigated in
the Property Jurisdiction, and that the state and federal courts and authorities
with jurisdiction in the Property Jurisdiction will have jurisdiction over all
controversies which will arise under or in relation to this Guaranty. Guarantor
irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Guaranty is intended to limit Lender’s right to bring any suit, action or
proceeding relating to matters arising

 

10

--------------------------------------------------------------------------------


 

under this Guaranty against Guarantor or any of Guarantor’s assets in any court
of any other jurisdiction.

 

18.                               Guarantor’s Interest in Borrower. Guarantor
represents to Lender that Guarantor has a direct or indirect ownership or other
financial interest in Borrower and/or will otherwise derive a material financial
benefit from the making of the Loan.

 

19.                               Reserved.

 

20.                               Reserved.

 

21.                               Reserved.

 

22.                               Reserved.

 

23.                               Reserved.

 

24.                               Reserved.

 

25.                               State-Specific Provisions.

 

[DELETE ALL PROVISIONS FOR STATES OTHER THAN THE PROPERTY JURISDICTION. IF THERE
IS NOT AN APPLICABLE STATE SPECIFIC PROVISION, INSERT “N/A”]

 

If the Property Jurisdiction is Arizona:  Guarantor waives, to the fullest
extent allowed by applicable law, all of Guarantor’s rights under §§ 12-1566,
12-1641, 12-1642, 12-1643, 12-1644, 33-814, 44-141, 44-142, 47-3419 and 47-3605
of Arizona Revised Statutes, and Rule 17(f) of the Arizona Rules of Civil
Procedure, as now in effect or as modified or amended in the future. Guarantor’s
obligations under this Guaranty may be enforced by Lender in an action
regardless of whether a trustee’s sale is held.

 

If the Property Jurisdiction is Arkansas:

 

In recognition of the liability of Guarantor pursuant to this Guaranty,
Guarantor waives and relinquishes any and all rights, defenses and benefits
limiting or exonerating the liability of Guarantor including the rights and
defenses of an “accommodation party” pursuant to the Arkansas Uniform Commercial
Code, Ark. Code Ann. Section 4-3-101 et seq.

 

If the Property Jurisdiction is California  To the extent any special California
provision in this Section is inconsistent with any other Section of this
Guaranty, the provision set forth below will control.

 

(a)                                 Guarantor understands that the exercise by
Lender of certain rights and remedies contained in the Security Instrument (such
as a nonjudicial foreclosure sale) may affect or eliminate Guarantor’s right of
subrogation against Borrower and that Guarantor may therefore incur a partially
or totally nonreimburseable liability

 

11

--------------------------------------------------------------------------------


 

under this Guaranty. Nevertheless, Guarantor hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, which may then be available, since it is the intent and
purpose of Guarantor that the obligations under this Guaranty will be absolute,
independent and unconditional under any and all circumstances. Guarantor
expressly waives any and all of the following:

 

(i)                                     Guarantor waives any defense (which
defense, if Guarantor had not given this waiver, Guarantor might otherwise have)
to a judgment against Guarantor by reason of a nonjudicial foreclosure.

 

(ii)                                  Guarantor waives any and all benefits
under

 

(A)                               California Code of Civil Procedure
Section 580a (which Section, if Guarantor had not given this waiver, would
otherwise limit Guarantor’s liability after a nonjudicial foreclosure sale to
the difference between the obligations of Guarantor under this Guaranty and the
fair market value of the property or interests sold at such nonjudicial
foreclosure sale).

 

(B)                               California Code of Civil Procedure
Sections 580b and 580d (which Sections, if Guarantor had not given this waiver,
would otherwise limit Lender’s right to recover a deficiency judgment with
respect to purchase money obligations and after a nonjudicial foreclosure sale,
respectively).

 

(C)                               California Code of Civil Procedure Section 726
(which Section, if Guarantor had not given this waiver, among other things,
would otherwise require Lender to exhaust all of its security before a personal
judgment could be obtained for a deficiency).

 

(b)                                 Notwithstanding any foreclosure of the lien
of the Security Instrument, whether by the exercise of the power of sale
contained in the Security Instrument, by an action for judicial foreclosure or
by Lender’s acceptance of a deed in lieu of foreclosure, Guarantor will remain
bound under this Guaranty.

 

(c)                                  In accordance with Section 2856 of the
California Civil Code, Guarantor also waives any right or defense based upon an
election of remedies by Lender, even though such election (e.g., nonjudicial
foreclosure with respect to any collateral held by Lender to secure repayment of
the Indebtedness) destroys or otherwise impairs the subrogation rights of
Guarantor or the right of Guarantor (after payment of the obligations guaranteed
by Guarantor under this Guaranty) to proceed against Borrower for reimbursement,
or both, by operation of Section 580d of the Code of Civil Procedure or
otherwise.

 

12

--------------------------------------------------------------------------------


 

(d)                                 In accordance with Section 2856 of the
California Civil Code, Guarantor waives any and all other rights and defenses
available to Guarantor by reason of Sections 2787 through 2855, inclusive, of
the California Civil Code, including any and all rights or defenses Guarantor
may have by reason of protection afforded to Borrower with respect to any of the
obligations of Guarantor under this Guaranty pursuant to the antideficiency or
other laws of the State of California limiting or discharging Borrower’s
Indebtedness, including Sections 580a, 580b, 580d, and 726 of the California
Code of Civil Procedure.

 

(e)                                  In accordance with Section 2856 of the
California Civil Code, Guarantor agrees to withhold the exercise of any and all
subrogation and reimbursement rights against Borrower, against any other person,
and against any collateral or security for the Indebtedness, including any such
rights pursuant to Sections 2847 and 2848 of the California Civil Code, until
the Indebtedness has been indefeasibly paid and satisfied in full, all
obligations owed to Lender under the Loan Documents have been fully performed,
and Lender has released, transferred or disposed of all of its right, title and
interest in such collateral or security.

 

If the Property Jurisdiction is Colorado:  Guarantor waives the benefit of
C.R.S. Sections 13-50-101 through 13-50-103, inclusive.

 

If the Property Jurisdiction is Connecticut:  GUARANTOR ACKNOWLEDGES THAT THIS
IS A “COMMERCIAL TRANSACTION” AS SUCH IS DEFINED IN CHAPTER 903a OF THE
CONNECTICUT GENERAL STATUTES, AS AMENDED. GUARANTOR FURTHER ACKNOWLEDGES THAT,
PURSUANT TO SUCH SECTION, GUARANTOR HAS A RIGHT TO NOTICE OF AND HEARING PRIOR
TO THE ISSUANCE OF ANY “PREJUDGMENT REMEDY.” NOTWITHSTANDING THE FOREGOING,
GUARANTOR HEREBY WAIVES ALL RIGHTS TO SUCH NOTICE, JUDICIAL HEARING OR PRIOR
COURT ORDER IN CONNECTION WITH ANY SUIT ON THIS GUARANTY.

 

If the Property Jurisdiction is Georgia:  Guarantor waives the benefit of
O.C.G.A. Section 10-7-24.

 

If the Property Jurisdiction is Hawaii:

 

Guarantor waives the benefit of HRS Section 651 to the fullest extent permitted
by law.

 

If the Property Jurisdiction is Indiana:  As used in this Guaranty, “Attorneys’
Fees and Costs” will mean (i) fees and out-of-pocket costs of Lender’s and Loan
Servicer’s attorneys, as applicable, including costs of Lender’s and Loan
Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; and (iii) investigatory fees. Nothing in this
clause is intended to limit the nature or extent of any costs or expenses that
may be recovered by Lender from Guarantor.

 

13

--------------------------------------------------------------------------------


 

If the Property Jurisdiction is Iowa:

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS GUARANTY MAY BE LEGALLY ENFORCED. YOU
MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

Borrower acknowledges receipt of a copy of this Guaranty, the Note, the Security
Instrument, the Loan Agreement and all other Loan Documents.

 

If the Property Jurisdiction is Kentucky:

 

For purposes of KRS 371.065, (a) the maximum aggregate liability of Guarantor
hereunder is the product of the Indebtedness multiplied by 10, plus all interest
accruing on the obligations guaranteed under Sections 2 and 3 above (the
“Guaranteed Obligations”) and fees, charges and costs of collecting the
Guaranteed Obligations, including reasonable attorneys’ fees, and (b) this
Guaranty will terminate on the date which is 6 years after the Maturity Date,
provided that such termination will not affect the liability of Guarantor with
respect to Guaranteed Obligations created or incurred prior to such date or
extensions or renewals of, interest accruing on, or fees, costs or expenses
incurred with respect to the Guaranteed Obligations on or after such date.

 

If the Property Jurisdiction is Louisiana:

 

1.                                      Section 6(f) of this Guaranty is
modified, and a new Section 6(g) is added, as follows:

 

(f)                                   Guarantor hereby waives any right to
revoke this Guaranty as to any future advances made by Lender to protect
Lender’s interest in the Mortgaged Property.

 

(g)                                  Guarantor hereby waives any right to demand
or require collateral security from Borrower, any Other Guarantor or any other
Person as provided by applicable law or otherwise.

 

2.                                      The following provision is added to this
Guaranty:

 

At any time or from time to time and any number of times, without notice to
Guarantor and without affecting the liability of Guarantor, either of the
following may occur:

 

(a)                                 The payment of the Indebtedness or any
security for the Indebtedness, or both, may be subordinated to the right to
payment or the security, or both, of any other present or future creditor (as
defined in the Bankruptcy Code) of Borrower.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Lender may apply any payments made by
Borrower to Lender to the Indebtedness in such priority as Lender may determine
in its discretion.

 

3.                                      Section 8 of this Guaranty is modified
to read as follows:

 

Liability of Multiple Guarantors. The obligations of Guarantor (and each party
named as a Guarantor in this Guaranty) and any Other Guarantor will be on a
joint and several and solidary basis. Lender, in its sole and absolute
discretion, may take any of the following actions.

 

(a)                                 Lender may bring suit against Guarantor, or
any one or more of the parties named as a Guarantor in this Guaranty, and any
Other Guarantor, jointly and severally, or against any one or more of them.

 

(b)                                 Lender may compromise or settle with
Guarantor, any one or more of the parties named as a Guarantor in this Guaranty,
or any Other Guarantor, for such consideration as Lender may deem proper.

 

(c)                                  Lender may discharge, release or agree not
to sue one or more of the parties named as a Guarantor in this Guaranty, or any
Other Guarantor, from liability.

 

(d)                                 Lender may otherwise deal with Guarantor and
any Other Guarantor, or any one or more of them, in any manner, and no such
action will impair the rights of Lender to collect from Guarantor any amount
guaranteed by Guarantor under this Guaranty.

 

If the Property Jurisdiction is Minnesota:  Guarantor waives the benefit of
Minnesota Statutes Section 582.30.

 

If the Property Jurisdiction is Nevada:  Pursuant to Nevada Revised Statute
40.495, Guarantor also hereby unconditionally and irrevocably waives the
provisions of Nevada Revised Statute 40.430, and acknowledges that Lender may
institute a separate action against Guarantor for the enforcement of Guarantor’s
obligations, regardless of whether Lender has exercised any power of sale or
other foreclosure remedies against the Mortgaged Property.

 

If the Property Jurisdiction is New Jersey:

 

1.                                      Section 2(a)(ii) of this Guaranty is
modified to read as follows:

 

Guarantor guarantees the full and prompt payment and performance when due of all
of Borrower’s obligations under Sections 6.12, 10.02(b), 10.02(d), and 5.05 of
the Loan Agreement.

 

2.                                      Guarantor further waives all defenses
based on suretyship or impairment of collateral (Guarantor and Lender intending
this waiver to have the effects

 

15

--------------------------------------------------------------------------------


 

described in Section 48 of the Restatement (Third) of the Law of Suretyship and
Guaranty).

 

3.                                      Guarantor hereby acknowledges that it
has read and understands all of the provisions of this Guaranty, including the
waiver of jury trial set forth in Section 27 below, and has been advised by
legal counsel as Guarantor has deemed to be necessary or appropriate.

 

If the Property Jurisdiction is New Mexico:  Pursuant to Section 58-6-5 NMSA
1978, a contract, promise or commitment to loan money or to grant, extend or
renew credit, or any modification thereof, in an amount greater than $25,000.00
not primarily for personal, family or household purposes made by a financial
institution is not enforceable unless made in writing and signed by the party to
be charged or that party’s authorized representatives.

 

If the Property Jurisdiction is North Carolina:  Guarantor waives all rights
granted by Sections 26-7 through 26-9, inclusive, of the North Carolina
Statutes.

 

If the Property Jurisdiction is Oklahoma:  If Lender elects to enforce this
Guaranty before, or without, enforcing the Security Instrument, Guarantor waives
any right, whether pursuant to 12 Okla. Stat. 686 or otherwise, to require
Lender to set off the value of the Mortgaged Property against the Indebtedness.

 

If the Property Jurisdiction is Oregon:  UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY LENDER CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY LENDER TO BE ENFORCEABLE.

 

If the Property Jurisdiction is Pennsylvania:  This Guaranty constitutes a
guaranty and suretyship agreement and Guarantor is executing this Guaranty as
both a guarantor and surety.

 

If the Property Jurisdiction is Pennsylvania and this Guaranty is executed by
only one spouse:

 

16

--------------------------------------------------------------------------------


 

SPOUSAL ESTOPPEL

 

The undersigned hereby certifies to Lender that (1) he or she is the spouse of
Guarantor, (2) there is no divorce proceeding concerning the undersigned and
Guarantor which is currently pending, threatened or anticipated; and (3) the
undersigned has no right, claim, title or interest in or to any of the assets or
items listed or described on the financial statements of Guarantor dated
                   , which were delivered to Lender.

 

 

 

Print Name:

 

 

 

If the Property Jurisdiction is Texas:  In addition to the waivers set forth
elsewhere in this Guaranty:

 

(a)                                 Guarantor waives the benefit of any right of
discharge under Chapter 43 of the Texas Civil Practice and Remedies Code and all
other rights of sureties and guarantors under such Chapter; and

 

(b)                                 Guarantor waives all rights or defenses
arising under Rule 31 of the Texas Rules of Civil Procedure, Section 17.001 of
the Texas Civil Practice and Remedies Code, Chapter 43 of the Texas Civil
Practice and Remedies Code, or any other statute or law, common law, in equity,
under contract or otherwise, or under any amendments, recodifications,
supplements or any successor statute or law of or to any such statute or law;
and all rights under Sections 51.003, 51.004 and 51.005 of the Texas Property
Code and under any amendments, recodifications, supplements or any successor
statute or law of or to any such statute or law.

 

If the Property Jurisdiction is Virginia:  Guarantor waives the benefit of the
provisions of Sections 49-25 and 49-26 of the Code of Virginia (1950), as
amended.

 

If the Property Jurisdiction is Washington:

 

NOTICE:  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

 

If the Property Jurisdiction is West Virginia:  Guarantor waives the benefit of
W. Va. Code 45-1-1, et. seq.

 

If the Property Jurisdiction is Wisconsin and this Guaranty is executed by only
one spouse:  MARITAL PURPOSE STATEMENT — Each of the undersigned hereby
acknowledges and agrees that the obligations incurred by him or her under this
Guaranty are incurred in the interest of his or her marriage or family.

 

 

 

Print Name:

 

 

 

17

--------------------------------------------------------------------------------


 

Upon revocation by written notice or actual notice of death, this Guaranty will
continue in full force and effect as to all Indebtedness contracted for or
incurred before revocation, and as to them Lender will have the rights provided
by this Guaranty as if no revocation had occurred. Any renewal, extension or
increase in the rate of any such Indebtedness, whether made before or after
revocation, will constitute Indebtedness contracted for or incurred before
revocation.

 

26.                               Community Property Provision.

 

[CHOOSE ONE SECTION 26:]

 

If Guarantor is an entity, or is not married, or does not reside in a community
property state or a state in which community property elections are available
(including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico,
Texas, Washington, or Wisconsin):

 

Not applicable.

 

If a married Guarantor’s state of residence is California: Guarantor is a
married individual residing in California. Guarantor acknowledges that this
Guaranty is with recourse against the separate property and assets of such
individual and against the marital community property and assets of such
individual and his or her spouse. (California — spousal signature not required)

 

If a married Guarantor’s state of residence is Alaska and Guarantor is not
subject to a community property agreement or community property trust: Guarantor
is a married individual residing in Alaska and Guarantor’s property is not
subject to a community property agreement or community property trust. (Alaska—
spousal signature not required)

 

If a married Guarantor’s state of residence is Texas, and the spouse of the
Guarantor is not also a Guarantor of the Loan: Guarantor certifies that all of
the assets that are shown on the financial statements of                   
dated as of                 which were submitted to Lender in connection with
the Loan, are either (i) the sole and separate property of Guarantor,
(ii) community property of Guarantor and his/her spouse, subject to the sole
management, control and disposition by Guarantor, or (iii) the community
property of Guarantor and his/her spouse, subject to the joint management,
control and disposition of Guarantor and his/her spouse. (Texas — spousal
signature not required)

 

If a married Guarantor resides in any other community property state not
identified in the alternatives above or resides in Alaska and is subject to a
community property agreement or community property trust: Any person signing
this Guaranty solely as the spouse of a Guarantor will bind only his/her marital
community property and community assets and will not bind his/her sole and
separate property and assets, if any, to the payment and performance of
obligations under this Guaranty. (Community Property — spousal signature
required)

 

18

--------------------------------------------------------------------------------


 

27.                               WAIVER OF TRIAL BY JURY.

 

(a)                                       GUARANTOR AND LENDER EACH COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS GUARANTY OR THE RELATIONSHIP BETWEEN THE PARTIES AS GUARANTOR AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY.

 

(b)                                       GUARANTOR AND LENDER EACH WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH
RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

 

28.                               Attached Riders.  The following Riders, if
marked with an “X” in the space provided, are attached to this Guaranty:

 

[AT LEAST ONE OF THE FOLLOWING MUST BE CHECKED:]

 

o                                    None

 

o                                    Material Adverse Change Rider

 

o                                    Minimum Net Worth/Liquidity Rider

 

o                                    Other

 

29.                               Attached Exhibit. The following Exhibit, if
marked with an “X” in the space provided, is attached to this Guaranty:

 

o                                   
Exhibit A                                             Modifications to Guaranty

 

(Remainder of page intentionally left blank; signature pages follow.)

 

19

--------------------------------------------------------------------------------


 

[THE FOLLOWING LANGUAGE MUST APPEAR ON THE SAME PAGE AS GUARANTOR’S SIGNATURE IF
THE PROPERTY JURISDICTION IS SOUTH CAROLINA. DELETE SECTION 30 IN ITS ENTIRETY
FOR ALL STATES OTHER THAN SOUTH CAROLINA.]

 

30.                               South Carolina — Relinquishment of Statutory
Appraisal Rights. The laws of South Carolina provide that in any real estate
foreclosure proceeding a defendant against whom a personal judgment is taken or
asked may within thirty (30) days after the sale of the mortgaged property apply
to the court for an order of appraisal.  The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction.  THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED PROPERTY.

 

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative. [INCLUDE IF REQUIRED BY APPLICABLE LAW:]  Guarantor
intends that this Guaranty will be deemed to be signed and delivered as a sealed
instrument.

 

[SIGNATURES AND ACKNOWLEDGMENTS]

 

[ADD SEALS AND WITNESSES IF REQUIRED]

 

[SUPPLY THE FOLLOWING FOR EACH GUARANTOR]

 

(a)                                 Name and Address of Guarantor

 

Name:

         

 

 

 

Address:

 

 

 

 

(b)                                 Guarantor represents and warrants that
Guarantor is:

 

[    ] single

[    ] married

[    ] an entity

 

(c)                                  Guarantor represents and warrants that
Guarantor’s state of residence is                . [IF GUARANTOR IS AN
ENTITY, INSERT “N/A”]

 

[IF A MARRIED GUARANTOR’S STATE OF RESIDENCE IS A COMMUNITY PROPERTY STATE, OR A
STATE IN WHICH COMMUNITY PROPERTY ELECTIONS ARE AVAILABLE (INCLUDING ALASKA,
ARIZONA, CALIFORNIA, IDAHO, LOUISIANA, NEVADA, NEW MEXICO, TEXAS, WASHINGTON, OR

 

20

--------------------------------------------------------------------------------


 

WISCONSIN), EITHER INCLUDE A SPOUSAL CONSENT OR PROVIDE AN EXPLANATION IN THE
PLIM AS TO WHY NO SPOUSAL CONSENT IS REQUIRED.]

 

[SPOUSE’S SIGNATURE AND ACKNOWLEDGMENT, IF APPLICABLE]

 

[ADD SEALS AND WITNESSES IF REQUIRED]

 

[SUPPLY THE FOLLOWING IF SPOUSE IS SIGNING/CONSENTING]

 

 

Spouse’s Name:

 

 

Spouse’s Address:

 

 

[DO NOT INCLUDE SOCIAL SECURITY NUMBERS]

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MODIFICATIONS TO GUARANTY

 

The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

 

None.

 

Exhibit A - 1

--------------------------------------------------------------------------------